Citation Nr: 1439607	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-07 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hand disorder, claimed as numbness, loss of grip, pain, and arthritis of the fingers, and to include as secondary to service-connected carpal tunnel syndrome of the bilateral upper extremities.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to November 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent statement of the case (SOC) dated March 2012.


FINDINGS OF FACT

1.  Service connection for a bilateral hand disorder, to include as secondary to service-connected low back and left shoulder disabilities, was denied in a January 2007 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the January 2007 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hand disorder, claimed as numbness, loss of grip, pain, and arthritis of the fingers, and to include as secondary to service-connected carpal tunnel syndrome of the bilateral upper extremities.  


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied entitlement to service connection for a bilateral hand disorder, to include as secondary to service-connected low back and left shoulder disabilities, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302(b), 20.1103 (2013). 
2.  The evidence received since the January 2007 rating decision is not new and material, and the claim for service connection for a bilateral hand disorder, claimed as numbness, loss of grip, pain, and arthritis of the fingers, and to include as secondary to service-connected carpal tunnel syndrome of the bilateral upper extremities, is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  


VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with the relevant notice and information in a September 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

The VCAA notice letter also provided information regarding his petition to reopen his bilateral hand disorder claim in September 2011.  The RO has examined the bases for the denial in the prior decision and provided the Veteran notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. Ap. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

The Merits of the Claim

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

In the January 2007 rating decision, which denied service connection for the claimed disorder, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records from September 2006 to January 2007, and results from a VA examination dated November 2006.  Service treatment records reflect evidence of carpal tunnel syndrome of the bilateral upper extremities, but no complaints, treatment, or diagnosis of an additional bilateral hand disorder.  At a periodic examination in December 1998, the examining physician noted that the Veteran had possible bilateral carpal tunnel syndrome, but otherwise, clinical evaluation of his upper extremities was normal.  Upon discharge from service, the Veteran reported seeking VA disability benefits for his back, shoulder, knees, feet, ankles, and carpal tunnel in both hands.  See the June 1999 report of medical assessment.  

VA outpatient treatment records show treatment for bilateral carpal tunnel syndrome, and in January 2007, results from an electromyography (EMG) confirmed bilateral carpal tunnel syndrome.  In November 2006, the Veteran was afforded a VA hand, thumb, and fingers examination.  The Veteran reported to the examiner that his bilateral hand disorder started in late 1998 or early 1999 during his military service.  He admitted to having intermittent tingling and pain in both hands.  He stated that he was treated at Fort Riley, Kansas, and advised by physicians that the symptoms were the beginnings of carpal tunnel syndrome.  The Veteran indicated that he began taking Aleve and wearing cock-up wrist splints.  However, within the past few years, the Veteran admitted to the splints not helping and his symptoms worsening.  He complained of pain, decreased manual dexterity, decreased hand strength, and fatigability of the hands.  After physical examination testing, the examiner diagnosed the Veteran with bilateral carpal tunnel disease.  No additional bilateral hand disability was diagnosed.  

The RO concluded that while the Veteran had carpal tunnel syndrome of the bilateral upper extremities, there was no evidence of an additional bilateral hand disorder.  Thus, service connection for a bilateral hand disorder, other than carpal tunnel syndrome, was denied.  The Veteran was properly notified of the January 2007 rating decision in February 2007, but did not enter a notice of disagreement (NOD) within one year of notice of the January 2007 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran has not presented evidence since the January 2007 rating decision that relates to an unestablished fact necessary to substantiate the claim. The evidence received into the record includes VA outpatient treatment records from September 2006 to March 2008, a private treatment record dated December 2011, a September 2011 VA examination report, and statements from the Veteran in support of his appeal.  

In a February 2012 NOD, the Veteran indicated that he was claiming service connection for a bilateral hand disorder, to include as secondary to his service-connected carpal tunnel syndrome of the bilateral upper extremities.  He further added that the bilateral hand disorder also included his claim for numbness, loss of grip, pain, and arthritis of the right fingers.  See the February 2012 NOD.  As an aside, the Veteran now argues that his bilateral hand disorder is now caused or aggravated by his service-connected carpal tunnel syndrome of the bilateral upper extremities.  In other words, he has raised a new theory of entitlement on the basis of secondary service connection to a different service-connected disability.  

However, the new theory of entitlement does not constitute a new claim.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. 
§ 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  The Court has held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  As such, in order to reopen the claim, the Veteran must submit new and material evidence regardless of the theory of entitlement he is pursuing.  

VA outpatient treatment records show that the Veteran underwent left carpal tunnel release surgery in April 2007, with no complaints, treatment, or diagnosis of a bilateral hand disorder aside from the service-connected bilateral carpal tunnel syndrome.  The December 2011 private treatment record notes the Veteran's complaints of numbness in both hands.  Nerve conduction and EMG study results of the upper extremities reveal chronic nonactive compression of the median nerve at the carpal tunnel level bilaterally, right worse than the left, and bilateral compression of the ulnar nerve and the elbow bilaterally.  At the September 2011 VA examination, the Veteran reported undergoing carpal tunnel release surgery in 2005 for the right and left upper extremities and admitted to no recurrent symptoms since that time.  He complained of pain in his right and little fingers, along with slight numbness and weakness.  He also reported stiffness in the proximal interphalangeal (PIP) joints of both hands.  

After review of the claims file and physical examination testing, the examiner indicated that the Veteran had carpal tunnel syndrome of the bilateral upper extremities that resolved after carpal tunnel release surgery was performed in 2005.  The examiner explained that upon physical examination of the Veteran, there were no findings suggestive of carpal tunnel syndrome, and the examiner did not diagnose the Veteran with a bilateral hand disorder.  The examiner further added that there was no loss of range of motion, no pain on range of motion testing, or sensory deficits indicative of median nerve entrapment.  X-ray results were also negative for any degenerative changes.  He concluded that the Veteran's reported symptoms of numbness, loss of grip, and arthritis of the fingers are less likely than not proximately due to or the result of the service-connected bilateral carpal tunnel syndrome because the service-connected bilateral carpal tunnel syndrome resolved after the 2005 surgery.  

While the evidence submitted in connection with his claim is new, it does not show that the Veteran has a current diagnosis of a bilateral hand disorder, other than the service-connected carpal tunnel syndrome of the bilateral upper extremities.  The claimed symptoms of numbness, loss of grip, pain, and arthritis of the fingers have not been attributed to a diagnosis.  The additional evidence received since the January 2007 rating decision does not relate to the unestablished facts necessary to substantiate the claim.  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for a bilateral hand disorder, claimed as numbness, loss of grip, pain, and arthritis of the fingers, and to include as secondary to service-connected carpal tunnel syndrome of the bilateral upper extremities.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  



ORDER

New and material evidence not having been received, the application to reopen the previously denied claim of service connection for a bilateral hand disorder, claimed as numbness, loss of grip, pain, and arthritis of the fingers, and to include as secondary to service-connected carpal tunnel syndrome of the bilateral upper extremities, is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


